Citation Nr: 0431590	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  98-07 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right eye scar over 
the right eyebrow.  

2.  Entitlement to service connection for osteoarthritis of 
the left shoulder.  

3.  Entitlement to service connection for a left arm 
disability, to include a scar on the left forearm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from February 
1952 to September 1955.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In March 2001, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was involved in an affray during service and 
his current right eye scar, left shoulder complaints, and 
left arm scar are reasonably related to his military service.  


CONCLUSIONS OF LAW

1.  A right eye scar over the right eyebrow was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).

2.  Osteoarthritis of the left shoulder was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).  

3.  A left arm disability, to include a scar of the left 
forearm, was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice by the RO in April 2001, 
pursuant to the VCAA, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  In a letter from the RO in April 2001, he was told 
what evidence was of record and what was needed to 
substantiate his claim.  He was also told of what evidence 
and information the government would obtain and of what he 
should obtain.   All relevant VA outpatient treatment records 
have been obtained.  There is no indication that there are 
any pertinent private records available that should be 
obtained.  The veteran has been examined in conjunction with 
this claim and medical opinions have been given.  Therefore, 
any outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the April 2001 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2004).  
Generally, for the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

In each case, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  These elements--a current 
disability, the incurrence or aggravation of an injury or 
disease during service, and a nexus, or causal relationship, 
between the in-service injury or disease and the current 
disability--must be established by evidence that is 
competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  When a 
proposition to be proven turns on a medical question, such as 
the diagnosis of symptoms or the etiology of a current 
disorder, then evidence proceeding from a medical, rather 
than lay, source is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends that he has a right eye disability, a 
left arm disability, and osteoarthritis of the left shoulder 
as a result of active service.  He states that he became 
involved in a fight aboard ship in early 1953 when he went to 
the rescue of a sailor who was being assaulted by three other 
sailors.  As a result, he was beaten about the face and right 
eye, and sustained lacerations to his left arm when he was 
thrown into a depth charge rack.  His commanding officer 
asked him not to report the incident, and the veteran 
believes this might explain why specific treatment for his 
complaints was not included in his service medical records.  
He argues that his arthritis of the left shoulder leaves him 
unable to lift heavy objects or to raise his arm much higher 
than shoulder level.  He indicates that the lacerations of 
the left arm left scars and nerve damage.  He also states 
that his injuries to the right eye resulted in a twitch and a 
scar just above the eye.  

The veteran's service medical records show that in July 1955, 
he was involved in an affray and complained of right upper 
thoracic pain and contusions of the face and head.  

The veteran was examined by VA in July 1996.  The veteran 
reported that in the prior winter he had slipped and injured 
his left shoulder.  Examination of the left shoulder showed 
tenderness and pain on range of motion attempts.  X-rays 
showed degenerative joint disease of the acromioclavicular 
joint.  Osteoarthritis of the left shoulder was diagnosed.  
On VA examination of the eyes, background diabetic 
retinopathy in both eyes was diagnosed.  

The veteran was examined by VA in December 1998.  On 
examination of the eye, a scar above the right eye was noted.  
The examiner found, background diabetic retinopathy in both 
eyes with clinically significant maculate edema in the right 
eye.   On VA scars examination that same month, the veteran 
gave a history of being attacked aboard ship in 1953, and 
injuring his left shoulder, lacerating his left arm and 
injuring his right eye.  Examination showed that the veteran 
had a 1/4 inch scar over the right eyebrow, a 3-inch scar on 
the upper left arm and a 2 and 1/2 inch scar over the left 
forearm.  The examiner diagnosed the following: status post 
laceration scar over the right eyebrow and the left forearm; 
chronic rotator cuff tendonitis with degenerative arthritis 
of the A/C joint, left shoulder.  The examiner opined that 
the veteran's current complaint is consistent with the 
history as well as manifestations or residuals of shoulder 
injury as described to him.  It was his opinion that it is 
more likely that the current complaints are related to the 
1953 incident.  
 
The veteran underwent a VA eye examination in August 2003.  
The examiner diagnosed background diabetic retinopathy in 
both eyes.  It was noted that there was no clinically 
significant macular edema in either eye.  The veteran was 
noted to have reduced visual acuity secondary to diabetic 
cataracts.  The examiner opined that the loss of vision in 
the right eye is due to cataracts.  

On VA joints examination in August 2003, the examiner 
indicated that the claims file had been reviewed.  The 
veteran had complaints of pain of the left shoulder.  The 
left forearm had a 2-inch long scar.  X-rays of the shoulder 
showed degenerative changes of the AC joint.  The diagnosis 
was, history of injury to the left arm; currently there is a 
residual scar on the left forearm without any adhesions.  The 
examiner stated that the veteran has a disability of his left 
shoulder due to AC joint arthritis and that it is at least as 
likely as not that this disability is related to the active 
service.  The examiner also stated that as to the left 
forearm the scar is as likely as not related to the active 
service.  It was noted that the history of the type of injury 
along with the laceration is consistent with the active 
service.  

As noted above, there are three elements necessary to support 
a grant of service connection-a current disability, an 
inservice event, and a medical nexus between service and the 
current disorder.  Here, the record shows that the veteran 
was involved in some sort of fight during service, and this 
is consistent with the contentions he has presented.  He was 
treated for contusions of the face and head as well as 
thoracic pain.  He contends that he injured his right eye, 
left shoulder and left forearm during this melee.  He has 
been diagnosed with having a laceration scar over the right 
eyebrow, a scar of the left forearm and arthritis of the left 
shoulder.  In addition, VA examiners have opined that these 
disabilities are consistent with the history of injury in 
service and are at least as likely as not related to service.  
While the extent of the veteran's injuries is not documented 
in the service medical records, the file does document that 
he was involved in a fight, and had treatment there after for 
complaints related to that incident.  It is quite plausible 
that he sustained injuries to his right eye, left shoulder 
and left forearm at that time.  Notably, his current 
complaints have been related to his military service by VA 
examiners, who have found them to be consistent with the 
history provided.  Therefore, resolving all doubt in the 
veteran's favor, the Board finds that the evidence is at 
least in equipoise, and that service connection is warranted.  


ORDER

Service connection for a right eye scar over the right 
eyebrow is granted.  

Service connection for osteoarthritis of the left shoulder is 
granted.  

Service connection for a left arm disability to include a 
scar of the left arm is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



